Citation Nr: 0739340	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  03-19 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a cardiovascular condition, including 
coronary artery disease, hypertensive heart disease, and 
cardiomyopathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel





INTRODUCTION

The veteran served on active duty from March 1952 to February 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania that denied the veteran's claim of 
entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for coronary artery disease, hypertensive 
heart disease, and cardiomyopathy.  The veteran perfected a 
timely appeal of this determination to the Board.

This case was previously before the Board in June 2004 and 
October 2006, and was both times remanded for further 
development.


FINDING OF FACT

Neither additional disability nor death was caused by 
hospital care, medical or surgical treatment, or examination 
furnished by VA.


CONCLUSION OF LAW

The criteria for entitlement to compensation pursuant to 38 
U.S.C. § 1151 for a cardiovascular condition, including 
coronary artery disease, hypertensive heart disease, and 
cardiomyopathy, as a result of VA medical treatment, are not 
met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 3.361, 
17.32 (2007).







REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2007), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, August 2002, 
June 2004 and November 2006 letters to the veteran from the 
Agency of Original Jurisdiction (AOJ) specifically notified 
him of the substance of the VCAA, including the type of 
evidence necessary to establish entitlement to compensation 
under the provisions of 38 U.S.C.A. § 1151, and the division 
of responsibility between the veteran and VA for obtaining 
that evidence.  Consistent with 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2007), these letters 
essentially satisfied the notification requirements of the 
VCAA by: (1) informing the veteran about the information and 
evidence not of record that was necessary to substantiate his 
claim; (2) informing the veteran about the information and 
evidence VA would seek to provide; (3) informing the veteran 
about the information and evidence he was expected to 
provide; and (4) requesting that the veteran provide any 
information or evidence in his possession that pertained to 
the claim.

The Board acknowledges that complete VCAA notice was only 
provided to the veteran after the initial unfavorable 
decision in this case, rather than prior to the initial 
decision as typically required.  However, in a case involving 
the timing of the VCAA notice, the United States Court of 
Appeals for Veterans Claims (Court) held that in such 
situations, the appellant has a right to a VCAA content-
complying notice and proper subsequent VA process.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  A VCAA-compliant 
letter was issued to the veteran in November 2006.  
Thereafter, he was afforded an opportunity to respond, and 
the AOJ then subsequently reviewed the claim and issued a 
supplemental statement of the case to the veteran in July 
2007.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.  
Pelegrini v. Principi, supra; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Also, during the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements apply to all five elements of a service 
connection claim, including the disability rating and 
effective date of the award.  The veteran was provided this 
notice in November 2006.  As such, any notice deficiencies 
related to the rating or effective date were subsequently 
remedied.  Thus, the Board finds no prejudice to the veteran 
in processing the issuance of a final decision.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996).

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
following are associated with the claims file: VA medical 
treatment records, private medical treatment and hospital 
records, VA medical opinions, and written statements from the 
veteran and his representative.  There is no indication that 
there is any additional relevant evidence to be obtained by 
either VA or the veteran.  The Board therefore determines 
that VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim.

II. Compensation Under 38 U.S.C.A. § 1151

The veteran argues that he is entitled to compensation under 
the provisions of 38 U.S.C.A. § 1151 for a cardiovascular 
condition, including coronary artery disease, hypertensive 
heart disease, and cardiomyopathy.  Specifically, the veteran 
asserts that a cardiovascular condition was the result of VA 
treatment that the veteran received in May 2002.

Under 38 U.S.C.A. § 1151, compensation is awarded for a 
qualifying additional disability or death in the same manner 
as if such additional disability or death were service-
connected.  For purposes of this section, a disability or 
death is a qualifying additional disability if (1) the 
disability or death was not the result of the veteran's 
willful misconduct, (2) the disability or death was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under the law administered by the 
Secretary, and (3) the proximate cause of the disability or 
death was (A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the Department in furnishing the hospital care, medical or 
surgical treatment, or examination, or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151.

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the veteran's additional disability or death.  
Merely showing that a veteran received care and has an 
additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c)(1).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the Department in furnishing the hospital care, 
medical or surgical treatment, or examination proximately 
caused a veteran's additional disability or death, it must be 
shown that the hospital care, medical or surgical treatment, 
or examination caused the veteran's additional disability or 
death and that (i) VA failed to exercise the degree of care 
that would be expected of a reasonable health care provider 
or that (ii) VA furnished the hospital care, medical or 
surgical treatment, or examination without the veteran's or, 
in appropriate cases, the veteran's representative's informed 
consent.  Determinations of whether there was informed 
consent involve consideration of whether the health care 
providers substantially complied with the requirements of 38 
C.F.R. § 17.32. Minor deviations from the requirements of 38 
C.F.R. § 17.32 that are immaterial under the circumstances of 
a case will not defeat a finding of informed consent.  
Consent may be express (i.e. given in orally or in writing) 
or implied under the circumstances specified in 38 C.F.R. 
§ 17.32(b), as in emergency situations.  38 C.F.R. 
§ 3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. §§ 3.361(d)(2), 17.32.

In the instant case, the VA medical treatment records dated 
October 2001 to May 2002 reflect that, prior to May 2002, the 
veteran received care at VA medical centers for a hiatus 
hernia and hypercholesterolemia.  On May 23, 2002, the 
veteran was treated for complaints of chest pains and low mid 
abdominal pain.  The veteran was given a stress test, and was 
diagnosed as having chest wall discomfort.

June 2002 private treatment records indicate the following: 
that the veteran complained of chest pain on admission on 
June 16, 2002; that he had apparently had this pain for the 
last couple of weeks; that he had been evaluated at VA and 
had a negative stress test two weeks or so ago, but did not 
know what the test showed; that blood tests were negative; 
that he was seen by cardiology in consultation and had an 
abnormal stress test, revealing reversible ischemic defect in 
the inferior wall and an ejection fraction of 49 percent and 
mild inferior wall hypokinesis; and that he was transferred 
to a hospital and given a cardiac catheterization, selective 
coronary angiography, and left ventriculography.  These 
records also reflect that the veteran was diagnosed as having 
unstable angina pectoris due to inadequate collateral flow to 
the inferior wall from a total occlusion of the right 
coronary artery, severe single vessel coronary artery 
disease, moderate left ventricular systolic dysfunction, 
elevated left ventricular end diastolic pressure, poorly 
controlled essential hypertension, and cardiomyopathy, likely 
on the basis of both hypertensive heart disease as well as 
ischemic cardiomyopathy.  The veteran's final diagnoses on 
June 25, 2002 discharge was syncope, vasovagal in nature, 
atherosclerotic coronary artery disease with 100 percent 
occlusion of right coronary artery, inferior wall myocardial 
infarction, remote, hypertension, hyperlipidemia, and 
gastroesophageal reflux disease.

August 2002 VA medical records indicate a diagnosis of 
coronary artery disease and coronary atherosclerosis, onset 
2002.

In December 2002, a VA examiner reviewed the claims folder 
and determined that the stress test conclusion showed no 
difference between the VA interpretation and the private 
hospital interpretation, that a stress test performed in May 
2000 found the veteran had coronary artery disease and 
further workup was advised, and that the examiner did not 
seen any evidence in the medical record of misdiagnosis.

In a December 2004 addendum opinion to the December 2002 VA 
opinion, the VA examiner reviewed the claims folder, 
including the May 22, 2002 VA stress test, and opined the 
following: that, during the follow-up at the VA medical 
center, the veteran's symptoms were properly treated and 
proper investigations were performed; that the veteran was 
rightly scheduled for a stress test, and the test was 
positive; that the cardiologist who performed the VA stress 
test noted that he needed a further reevaluation and workup 
in view of the veteran's symptoms and the possibility of an 
old myocardial infarction; and that there was no evidence 
that the veteran's condition resulted from negligence or 
fault on the part of the treatment provided.

The veteran submitted a July 2006 statement indicating that 
his VA physician did not follow up on his stress test 
results, and that his problem started two or three weeks 
after he was scheduled to have a stress test that the VA 
physician ordered.  His statement also indicated that, after 
the test, he asked about the results and was told that they 
were not available and that he should go home and somebody 
would tell him if there were any problems.

After reviewing the record, the Board finds a preponderance 
of the evidence to be against the veteran's claim of 
compensation under the provisions of 38 U.S.C.A. § 1151 for a 
cardiovascular condition, including coronary artery disease, 
hypertensive heart disease, and cardiomyopathy.

In short, there is no indication that any cardiovascular 
condition, including coronary artery disease, hypertensive 
heart disease, or cardiomyopathy was the result of, or was 
aggravated by, VA hospital care, medical or surgical 
treatment, or examination.  Neither the June 2002 private 
hospital records nor any VA or private medical records 
contain any suggestion or indication that any cardiac 
condition resulted from, or was aggravated by, the May 2002 
VA treatment, or by any treatment or lack of treatment by VA.  
The December 2004 VA addendum opinion indicates that that the 
veteran's condition did not result from negligence or fault 
on the part of the treatment provided, and there is no 
medical opinion or other competent medical evidence 
etiologically linking any current cardiac condition to VA 
treatment.

The Board acknowledges the veteran's contentions that his 
stress test results were not given to him by VA, and that 
nobody from VA informed him of any problems only a few weeks 
before his June 2002 private cardiac catheterization and 
diagnoses of vasovagal syncope, atherosclerotic coronary 
artery disease with 100 percent occlusion of right coronary 
artery, remote inferior wall myocardial infarction, and 
hypertension.  However, these arguments notwithstanding, 
compensation under 38 U.S.C.A. § 1151 is only available where 
VA hospital care, medical or surgical treatment, or 
examination actually results in additional disability or 
death.  In this case, the record simply does not reflect the 
presence of any additional disability that resulted from VA 
treatment or examination.

Accordingly, compensation under the provisions of 38 U.S.C.A. 
§ 1151 for a cardiovascular condition, including coronary 
artery disease, hypertensive heart disease, and 
cardiomyopathy is not warranted.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).






ORDER

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a cardiovascular condition, including 
coronary artery disease, hypertensive heart disease, and 
cardiomyopathy is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


